 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARREN VINCENT FORD,                               No. 2:17-cv-1928 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    C. PIERCE,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 27, 2018, the magistrate judge issued findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (See ECF No. 46). Plaintiff

23   has not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations issued December 27, 2018 (ECF No. 46), are

28   ADOPTED in full;
                                                         1
 1           2. Plaintiff is herein declared a three-strikes litigant within the meaning of 28 U.S.C. §
 2   1915(g);
 3           3. Plaintiff’s in forma pauperis status granted January 11, 2018 (see ECF No. 12) is
 4   herein REVOKED in light of 28 U.S.C. § 1915(g);
 5           4. Plaintiff’s motion to proceed in forma pauperis filed December 13, 2018 (ECF No. 42)
 6   is DENIED, and
 7           5. Within thirty days of the date of this order, plaintiff shall pay the appropriate filing fee
 8   prior to proceeding further with this action. Failure do so within the time period allotted will
 9   result in a dismissal of this action.
10
     DATED: January 15, 2019
11
                                                    /s/ John A. Mendez____________               _____
12

13                                                  UNITED STATES DISTRICT COURT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
